DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) because the claim purports to invoke 35 U.S.C. 112(f) but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. For examination purposes, the freezing means will be construed as comprising a nitrogen freezer, a volumetric controller, and a mixer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-11 and 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
The aforementioned claims recite the term “about”, which is a relative term that renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the specification appears to show that the term “about” is merely reiterated with the numerical values, without providing a threshold or standard that defines how much said values may deviate while still causing infringement of the claims. Therefore, the aforementioned claims are considered indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 12-13, 15-16 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Timmons (US 20080011009 A1).
As per claim 1, Timmons discloses an ice cream making system (see at least figure 1) comprising freezing means (26, 212, 304, 308 and related components) for adding a predetermined volume of compressed nitrogen (see figure 3) to a predetermined volume of liquid ice-cream mix (from 54) and whipping the predetermined volume of compressed nitrogen into the predetermined volume of liquid ice-cream mix (as shown in at least figures 1 and 2) to solidify the ice-cream mix and form solid ice cream (see at least paragraph 18).
As per claim 2, Timmons discloses wherein the freezing means (see figure 3) includes a nitrogen freezer that includes a nitrogen source (26 or 304), a volumetric controller (308, 316 and related components) configured to meter (e.g. via 308) compressed nitrogen from the nitrogen source (304), and a mixer (212 or 324) configured to whip the predetermined volume of compressed nitrogen into the predetermined volume of liquid ice-cream mix (see figures 2 and 3). 
As per claim 4, Timmons discloses the system further comprising a pre-treater (60 and related components) and a dispenser (32 and related components), the pre-treater includes a cooler (e.g. 60 and related components) configured to cool the predetermined volume of liquid ice-cream mix to a temperature above a freezing temperature of the ice-cream mix (see paragraph 16), and the dispenser (32 and related components) is configured to discharge the solid ice cream out of the ice cream making system (as shown in figure 1).
As per claim 5, Timmons discloses wherein the pre-treater (60 and related components) further includes a vacuum source configured to apply a vacuum to the ice-cream mix (as described in the last sentence of paragraph 16).
As per claim 6, Timmons discloses wherein the compressed nitrogen has a temperature of between about -365 degrees Fahrenheit and about -300 degrees Fahrenheit (see paragraph 24).
As per claim 12, Timmons discloses an ice cream making system (see at least figure 1) comprising a pre-treater (60 and related components) configured to cool a liquid ice-cream mix to a temperature above a freezing point of the liquid ice-cream mix (see paragraph 16), a nitrogen freezer (26, 304 and related components) configured to add a predetermined volume of compressed nitrogen to a predetermined volume of the liquid ice-cream mix to solidify the ice-cream mix to form ice cream (see figures 1 and 3), and a dispenser (32 and related components, or “soft-serve ice cream” line) configured to discharge the ice cream out of the ice cream making system (as shown in figures 1 and 3).
As per claim 13, Timmons discloses wherein the nitrogen freezer (304 and related components) further includes a mixer (324) configured to whip the predetermined volume of compressed nitrogen into the predetermined volume of the liquid ice-cream mix (see figure 3).
As per claim 15, Timmons discloses wherein the pre-treater further includes a vacuum source configured to apply a vacuum to the ice-cream mix (see paragraph 16).
As per claim 16, Timmons discloses wherein the compressed nitrogen has a temperature of between about -365 degrees Fahrenheit and about -300 degrees Fahrenheit (see paragraph 24).
As per claim 18, Timmons discloses a method of making ice-cream, the method comprising providing a liquid ice-cream mix (via 54 or at the upper inlet of 324; see figures 1 and 3), cooling the liquid ice-cream mix to a temperature above a freezing point of the liquid ice-cream mix (see paragraph 16), adding a predetermined volume of compressed nitrogen (24) to a predetermined volume of the liquid ice-cream mix (see figures 1 and 3), and mixing the predetermined volume of compressed nitrogen into the predetermined volume of liquid ice-cream mix to form ice cream (within 10 or 324, as shown in at least figures 1 and 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Timmons (US 20080011009 A1) in view of Myerly (US 5823675 A).
As per claims 3 and 14, Timmons may not explicitly disclose wherein the mixer includes an aerator.
On the other hand, Myerly, directed to an ice cream maker, discloses wherein the mixer includes an aerator (via dasher 80; see column 5, lines 22-23).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
As per (1), Myerly explicitly recognizes that aeration of an ice cream mixture allows said mixture to obtain a proper consistency for the enjoyment of the user (see column 2, lines 9-11). As per (2), one of ordinary skill in the art would recognize that since the prior art of Myerly has successfully implemented its own teachings with regards to the aerator, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Timmons. Said reasonable expectation of success is apparent from the fact that both prior art references are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. ice cream makers). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Timmons may be significantly improved by incorporating the prior art teachings of Myerly, since the teachings of Myerly serve to complement the teachings of Timmons by virtue of suggesting an aerator that provides the proper consistency for the ice cream product.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Timmons and to have modified them with the teachings of Myerly, by having the mixer include an aerator, in order to obtain a proper consistency of the ice cream product, as similarly suggested by Myerly, without yielding unpredictable results.
As per claim 19, Timmons disclsoes wherein mixing includes whipping the predetermined volume of compressed nitrogen into the predetermined volume of liquid ice-cream mix (at 324; see figure 3).
However, Timmons may not explicitly disclose using an aerator.
On the other hand, Myerly, directed to an ice cream maker, discloses using an aerator (via dasher 80; see column 5, lines 22-23).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), Myerly explicitly recognizes that aeration of an ice cream mixture allows said mixture to obtain a proper consistency for the enjoyment of the user (see column 2, lines 9-11). As per (2), one of ordinary skill in the art would recognize that since the prior art of Myerly has successfully implemented its own teachings with regards to the aerator, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Timmons. Said reasonable expectation of success is apparent from the fact that both prior art references are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. ice cream makers). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Timmons may be significantly improved by incorporating the prior art teachings of Myerly, since the teachings of Myerly serve to complement the teachings of Timmons by virtue of suggesting an aerator that provides the proper consistency for the ice cream product.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Timmons and to have modified them with the teachings of Myerly, by using an aerator, in order to obtain a proper consistency of the ice cream product, as similarly suggested by Myerly, without yielding unpredictable results.
As per claim 20, Timmons as modified discloses the method further including applying a vacuum to the liquid ice-cream mix and dispensing the ice cream (as described in at least paragraph 16 of Timmons).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Timmons (US 20080011009 A1) in view of Crossley (US 4702611 A).
As per claim 7, Timmons may not explicitly disclose wherein the solid ice cream has a temperature of about 26 degrees Fahrenheit.
On the other hand, Crossley, directed to an ice cream maker, discloses wherein the solid ice cream has a temperature of about 26 degrees Fahrenheit (see column 2, lines 7-10).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.3 
As per (1), Crossley explicitly recognizes that mixing ice cream can be easily done at 26 degrees Fahrenheit, instead of at lower temperatures (see column 2, lines 7-14). As per (2), one of ordinary skill in the art would recognize that since the prior art of Crossley has successfully implemented its own teachings with regards to the aerator, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Timmons. Said reasonable expectation of success is apparent from the fact that both prior art references are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. ice cream makers). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Timmons may be significantly improved by incorporating the prior art teachings of Crossley, since the teachings of Crossley serve to complement the teachings of Timmons by virtue of suggesting a better mixing temperature for the ice cream.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Timmons and to have modified them with the teachings of Crossley, by having the temperature of the ice cream at 26 degrees Fahrenheit, in order to allow easier mixing of the ice cream, as similarly suggested by Crossley, without yielding unpredictable results.
Claim(s) 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Timmons (US 20080011009 A1) in view of Panyam et al. (US 8628811 B2), herein Panyam.
As per claims 8-11 and 17, Timmons may not explicitly disclose wherein a volume of the solid ice cream is about 50 percent greater than the predetermined volume of liquid ice-cream mix.
On the other hand, Panyam, directed to ice cream mixes, discloses wherein a volume of the solid ice cream is about 50 percent greater than the predetermined volume of liquid ice-cream mix (see column 9, lines 60-62).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.4 
As per (1), Panyam discloses different overrun (i.e. volume expansion) values for frozen confections (see column 4, lines 24-26, 36-37 and 45), wherein one embodiment contains an overrun volume of  50% (column 9, lines 60-62). One of ordinary skill in the art would recognize that the overrun percentage is a function of aeration, and that aeration determines the quality and consistency of the ice cream. Thus, selecting an overrun volume of 50% can be done as a matter of optimizing or customizing the ice cream product, as desired. As per (2), one of ordinary skill in the art would recognize that since the prior art of Panyam has successfully implemented its own teachings with regards to the volume, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Timmons. Said reasonable expectation of success is apparent from the fact that both prior art references are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. ice cream making). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Timmons may be significantly improved by incorporating the prior art teachings of Panyam, since the teachings of Panyam serve to complement the teachings of Timmons by virtue of suggesting a desired quality and/or consistency for the ice cream.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Timmons and to have modified them with the teachings of Panyam, by having a volume of the solid ice cream be 50 percent greater than the predetermined volume of liquid ice-cream mix, in order to obtain a desired quality and/or consistency, without yielding unpredictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143.
        3 See MPEP § 2143.
        4 See MPEP § 2143.